217 A.2d 665 (1966)
Estelle D. DEININGER, Appellant,
v.
James J. LAUGHLIN, Appellee.
No. 3769.
District of Columbia Court of Appeals.
Argued December 20, 1965.
Decided March 24, 1966.
*666 Estelle D. Deininger, appellant, pro se.
James J. Laughlin, Washington, D. C., appellee, pro se.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
On November 30, 1960, appellant engaged appellee, an attorney-at-law, to represent her in a matter then pending in the Tax Court of the United States, and at the same time paid him a fee of $1,500 to cover all proceedings in the Tax Court. The decision of the Tax Court was adverse to appellant, and she, representing herself, appealed to the Fourth Circuit Court of Appeals.[1] On the date that litigation was ended, December 2, 1963, appellant brought the present action against appellee, entitling her complaint as one for "Money due by reason of breach of contract," seeking recovery of $2,000. The trial court, sitting without a jury, denied appellant any recovery, and she has brought this appeal.
The nature of appellant's claim is not made completely clear from either her pleadings or testimony, but in a broad way her claim appears to be that when appellee was engaged he made certain oral promises or assurances as to the manner in which the case would be handled and the results that would be obtained, and that he failed to keep such promises.
The trial court, after hearing testimony of appellant and appellee and after reviewing the correspondence between them and other documentary evidence, found that appellee had complied with the agreement between him and appellant, and that appellant had failed to prove a breach of contract.
The issues were almost entirely factual and our review of the record discloses no error of law warranting reversal.
Affirmed.
NOTES
[1]  Deininger v. C.I.R., 313 F.2d 221 (4th Cir. 1963), cert. denied, 375 U.S. 853, 84 S. Ct. 113, 11 L. Ed. 2d 80, rehearing denied, 375 U.S. 936, 84 S. Ct. 334, 11 L. Ed. 2d 268.